Citation Nr: 0409577	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  91-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected skin disability.  

4.  Entitlement to an initial disability evaluation in excess of 
10 percent for the service-connected back disability.  

5.  Whether an April 4, 1991, rating decision that denied service 
connection for hypertension was based on clear and unmistakable 
error (CUE).  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:  (To Be Clarified)



ATTORNEY FOR THE BOARD

D. L. Wight, Counsel



INTRODUCTION

The veteran had active duty training from December 1976 to March 
1977 followed by National Guard service.  He was ordered to active 
duty in March 1979 and was separated from service in April 1987.  

This case initially came to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the RO.  

In pertinent part, the veteran appealed a March 1993 rating 
decision that denied service connection for hypertension and an 
August 1999 Supplemental Statement of the Case (SSOC) that 
recharacterized the issue on appeal as whether new and material 
evidence had been received to reopen a claim for service 
connection for hypertension.  The veteran also appealed an October 
1994 rating decision that denied entitlement to a TDIU rating.  

In April 1996, the Board issued a decision that, inter alia, 
awarded service connection for a back disorder and for a skin 
rash.  Thereafter, the RO issued a rating decision in June 1996 
that implemented the Board's decision.   A 10 percent disability 
evaluation was assigned for each disability, effective on August 
6, 1990.  The veteran appealed the initial disability evaluations 
assigned for these disabilities.  

The veteran also appealed a January 1999 rating decision that 
denied service connection for a psychiatric disorder and held that 
there was no clear and unmistakable error in an April 4, 1991, 
rating decision that denied service connection for hypertension.  

The Board notes that the veteran appealed the April 1996 Board 
decision that granted two service-connection claims, denied four 
others, and denied an increased rating claim to the United States 
Court of Appeals for Veterans Claims (Court).  

In January 1999 the Court issued an order, pursuant to a motion 
filed jointly by the veteran's attorney and the VA General 
Counsel, dismissing the appeal of the claims denied and remanded 
an issue not addressed by the Board in its April 1996 decision, 
the issue of whether the veteran had appealed, i.e., whether he 
had filed a timely Notice of Disagreement (NOD) to, an April 1991 
RO decision that denied service connection for hypertension.  

Thereafter, in January 2002, the Board issued a decision finding 
that the veteran did not file a timely appeal of the April 4, 
1991, denial of service connection for hypertension.  At that 
time, the Board reopened the veteran's claim for service 
connection for hypertension.  The issues of service connection for 
a psychiatric disorder and hypertension, entitlement to higher 
initial disability evaluations for the service-connected back and 
skin disabilities, whether there was CUE in the April 4, 1991, 
denial of service connection for hypertension, and entitlement to 
a TDIU were remanded to the RO for further action.  

The issues of entitlement to service connection for hypertension, 
entitlement to higher initial disability evaluations for skin and 
back disorders, whether there was CUE in a prior denial of service 
connection for hypertension, and entitlement to a TDIU are 
addressed in the Remand portion of this document.  


FINDING OF FACT

In a statement received in April 2002, the veteran requested a 
withdrawal of the appeal of the claim of service connection for a 
psychiatric disorder.  



CONCLUSION OF LAW

The criteria for a withdrawal of the issue of service connection 
for a psychiatric disorder have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  

Further, a Substantive Appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2003).  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  38 
C.F.R. § 20.204(b) (2003).  

The Board notes that, on a VA Form 21-4138, Statement in Support 
of Claim, received in April 2002, the veteran expressed his desire 
to withdraw his appeal of his claim for service connection for a 
psychiatric disorder.  The Board finds that this statement 
qualifies as a valid withdrawal of this issue under 38 C.F.R. § 
20.204.  

In light of the veteran's withdrawal, there remains no allegation 
of error of fact or law for appellate consideration of the issue 
of service connection for a psychiatric disorder.  Therefore, the 
Board does not have jurisdiction to review the appeal of this 
issue.  

Accordingly, the appeal of the denial of service connection for a 
psychiatric disorder is dismissed.  



ORDER

The appeal of the claim of service connection for a psychiatric 
disorder is dismissed.  



REMAND

By letter dated in February 2004, the RO informed the veteran that 
it had completed the action directed by the Board in its January 
2002 remand and that his appeal was being returned to the Board.  
He was informed that if he wanted to change his representative, he 
should contact the Board directly.  

Thereafter, in a letter postmarked in February 2004, the veteran 
informed the Board that he had revoked a power of attorney that he 
had previously executed that had appointed Disabled American 
Veterans (DAV) as his accredited representative before VA.  He 
further noted that he desired time to acquire new representation.  

Under pertinent VA regulations, an appellant will be granted a 
period of 90 days following the mailing of notice to them that an 
appeal has been certified to the Board for appellate review and 
that the appellate record has been transferred to the Board, or 
until the date the appellate decision is promulgated by the Board 
of Veterans' Appeals, whichever comes first, during which he may 
submit a request for a personal hearing, additional evidence, or a 
request for a change in representation.  38 C.F.R. § 20.1304 
(2003).  

Accordingly, as the veteran's revocation of his prior power of 
attorney and notification of his desire to obtain new 
representation were timely received, the Board finds that remand 
is necessary to allow the veteran the opportunity to obtain 
representation.  

In light of the foregoing, further action on the issues of service 
connection for hypertension, entitlement to higher initial 
disability evaluations for the service-connected skin and back 
disabilities, whether there was CUE in a prior denial of service 
connection for hypertension, and entitlement to a TDIU must be 
deferred.  

Based on the discussion above, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for the 
following action:

1.  The RO should take appropriate steps to contact the veteran to 
clarify whom (if anyone) he wants to represent him in his current 
appeal.  If he desires representation, he should be requested to 
submit authorization of such representation.  Thereafter, the 
chosen representative should be permitted to submit argument in 
support of the veteran's appeal.  

2.  After the above requested action has been completed, the RO 
should again consider the veteran's claims.  If any benefit sought 
on appeal remains denied, a Supplemental Statement of the Case 
should be furnished to the veteran and his representative, if any, 
and they should be afforded the appropriate period of time to 
respond thereto.  


Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The Board expresses its appreciation in advance to the RO for its 
assistance in resolving the question of representation in this 
case.  

The purpose of this REMAND is to ensure that the veteran receives 
his due process and fair process rights.  No opinion, either legal 
or factual, is intimated by this REMAND as to the merits of the 
veteran's claims.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



